Title: To James Madison from Stephen Row Bradley, 25 January 1805 (Abstract)
From: Bradley, Stephen Row
To: Madison, James


25 January 1805, Washington. “Permit me through your department to recommend to the President of the United States Stanley Griswold of New Hampshire as a fit and proper character for the office of Secretary of the territory of Michigan—he is a gentleman of education, talents, and integrity, master of several languages and tho, he speaks not the french with ease is able to do business in that language—his political character is truly republican, and I have no doubt he would discharge the duties of that office to the satisfaction of the people of that territory and to the honor of the nation.”
